DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.

Response to Amendment
3.	Applicants’ amendment of claims 1, 4, 5, and 7 in the reply filed on 14 July 2022 is acknowledged.
4.	Applicants’ cancellation of claims 6 and 11 in the reply filed on 14 July 2022 is acknowledged.
5.	Applicants’ addition of claims 12 and 13 in the reply filed on 14 July 2022 is acknowledged.

Allowable Subject Matter
6.	Claims 1-5, 7, 8, 12, and 13 are allowed.
Election/Restrictions
7.	This application is in condition for allowance except for the presence of claims 9 and 10, directed to Group/Invention II and Group/Invention III, non-elected without traverse (see Office Action of 06 October 2021). Accordingly, claims 9 and 10 have been cancelled.
Further, Attorney Hopeton Walker agreed to cancel claims 9 and 10, on 10 August 2022. 

Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest an intraocular lens comprising the combination of structural and functional limitations as set forth in independent claim 1, particularly comprising: an optical part that includes a front surface and a back surface; and at least one mark including a first geometric pattern at the front surface and a second geometric pattern at the back surface, wherein the first geometric pattern is same as the second geometric pattern, the first geometric pattern is at an optical center position of the optical part on the front surface, the second geometric pattern is at the optical center position of the optical part on the back surface, and the at least one mark is detectable under illumination of a specific wavelength range outside a wavelength range of visible light; and a support part configured to support the optical part, wherein the at least one mark is for identification of each of the optical center position of the optical part and information regarding posture of the optical part in an eye, the at least one mark indicates the information regarding the posture based on a misalignment between the first geometric pattern on the front surface of the optical part and the second geometric pattern on the back surface of the optical part in a depth direction of the optical part, and the at least one mark indicates an amount of tilt of the intraocular lens and a direction of the tilt based on an amount of displacement between a center position of the first geometric pattern on the front surface of the optical part and a center position of the second geometric pattern on the back surface of the optical part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/            Primary Examiner, Art Unit 3774